Action for damages for personal injuries, brought by plaintiff against the defendant, a manufacturer of a coffee urn with handles, one of which handles, when the urn, filled with hot coffee, was being lifted by the plaintiff, broke away from the body of the urn, thereby causing the contents to flow upon and bum plaintiff, it being alleged that defendant was negligent in the manufacture of the urn and in its inspection and test after manufacture. Judgment in favor of plaintiff unanimously affirmed, with costs. (MacPherson v. Buick Motor Co., 217 N. Y. 382. See, also, Smith v. Peerless Glass Co., 259 id. 292.) Appeal from decision dismissed. Present —• Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.